Citation Nr: 0522494	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  00-20 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION


Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had more than 20 years of active service at the 
time of his retirement from the United States Air Force 
(USAF) in May 1970.  He died in March 1994.  The appellant is 
his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1999 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In August 2003, the Board remanded this case to the RO for 
procedural reasons.  In October 2004, the Board remanded the 
case to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC, for further development of the evidence.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
you if further action is required on your part.

REMAND

The United States Court of Veterans Appeals (Court) has held 
that a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's October 2004 remand included the following remand 
order;

VA should take all appropriate steps to ascertain 
whether or not the veteran was a member of the Ranch 
Hand group or the comparison group in the epidemiologic 
investigation of health effects in Air Force personnel 
following exposure to herbicides.  The epidemiology 
division, USAF School of Aerospace Medicine, Human 
Systems Division (AFSC), Brooks Air Force Base, Texas 
78235 should be contacted and asked to provide 
information as to which group the veteran was a member 
of.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide, in pertinent part, that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The Court has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

A regulation implementing the VCAA provides, with regard to 
obtaining records in the custody of a Federal department or 
agency, that VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  See 38 C.F.R. § 3.159(c)(2) (2004).

In this case, the AMC sent a letter in November 2004 to the 
USAF School of Aerospace Medicine at Brooks Air Force Base, 
Texas, in accordance with the Board's October 2004 remand 
order and, in June 2005, the AMC sent that USAF facility a 
follow-up letter.  However, the record does not show that VA 
has received any response to these requests to the USAF for 
information from official USAF records.  The veteran's 
representative alleges that in this matter VA has not 
complied with the requirements of  38 C.F.R. § 3.159(c)(2) 
(2004) and the holding of the Court in Stegall, and the Board 
agrees.  For that reason, the Board finds that VA's duty to 
assist requires that this case must be remanded again for the 
purpose of such compliance.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should attempt to determine 
whether or not the veteran was a member 
of the Ranch Hand group or the comparison 
group in the epidemiologic investigation 
of health effects in USAF personnel 
following exposure to herbicides by 
requesting copies of any official records 
which contain such information from the 
epidemiology division, USAF School of 
Aerospace Medicine, Human Systems 
Division (AFSC), Brooks Air Force Base, 
Texas 78235 and from any other activity 
of the USAF which has the requested 
information.  In making this records 
request, the AMC must comply with the 
provisions of 38 C.F.R. § 3.159(c)(2) 
(2004).

2.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the appellant and her representative 
should be provided with an appropriate 
supplemental statement of the case.  The 
appellant and her representative should 
be afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


